Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This action is in response to the amendment received 2/2/2021. Amendments to the Claims, as well as Remarks, have been received and considered by the examiner. Claims 11-21 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/18/2021 has been received and considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Election/Restrictions
Claims 12-21, are currently withdrawn as being drawn to non-elected inventions/species. Claim 11 is currently being considered, pursuant to the Applicant’s election of 9/17/2020, without traverse, of Group A (disk pack) and Species I, (wherein the polar residue comprises a functional ether) in the reply filed on 9/17/2020. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5083650 (Seiz), in view of US Publication 2013/0118858 (Mordukhovich), and further in view of Japanese document 2016-121246 (“Unno”; see attached translation). For the sake of convenience, Examiner will reference US equivalent document 2017/0343071 as “Unno”. 
As to claim 11, Seiz does not disclose the “a plurality of steel disks stacked alternately with the plurality of friction disks”, but focuses on the relevant additive with polar and nonpolar residue, which is applied as a coating. 
Seiz discloses:
an additive (see first coating , paragraph 39) formed of a polar residue comprising a functional ether (see propylene glycol methyl ether solvent, pagraph 39) and a nonpolar residue (stage base-catalyzed resol phenyl formaldehyde thermosetting resin; see also basis chemistry, wherein a phenyl is the most basic aryl group, which is explicitly defined as “non-polar” by the Applicant), wherein:
at least one of the plurality of friction disks or at least one of the plurality of steel disks is treated with the additive prior to an initial startup of the disk pack (see for instance paragraph 42);
the nonpolar residue is arranged for binding to an operating fluid (intended use, see Interpretation of Claims).
Seiz discloses an additive for a friction facing, but is usable in any similar device with frictional disks or plates. Seiz does not disclose:
“A disk pack for a wet-operated friction clutch comprising: a plurality of friction disks each comprising a friction lining on each side; a plurality of steel disks stacked alternately with the plurality of friction disks”. Nevertheless, this multi-plate clutch device is typical, and is typically lubricated with a fluid, also with optional additives and surface coatings or hardening processes. 
See for instance, Mordukhovich, Fig. 1, and paragraphs 6 and 11. 

It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to apply the teachings of Seiz, to any frictional lining or facing, such as the one of Mordukhovich, indeed to use the entire friction lining of Seiz, for the friction linings of Mordukhovich, because, inter alia, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (increased coefficient of friction etc, see paragraph 15 of Mordukhovich), is a matter of ordinary skill, (KSR v. Teleflex).
Considering the combination, in Seiz, the polar residue is attached to the friction material, which corresponds to the outer part of the friction disks in Mordukhovich.  By applying the friction material of Seiz, in place of the friction material of Mordukhovich, the combination inevitably provides: “the polar residue is attached to the at least one of the plurality of friction disks or the at least one of the plurality of steel disks”.
Neither Seiz nor Mordukhovich provides: “in the case of the friction disks, the treatment occurs after the process of adhering the friction linings on each side of the respective support disk”. Seiz teaches a treatment prior to assembly, presumably to simplify assembly and reduce cost. 
Nevertheless, it is known to apply a treatment after an analogous friction lining has been adhered to a support disk. See Unno, paragraph 2, which expressly teaches that it is well-known in the art to adhere a friction material to a metal backing plate, and then apply a coating/treatment. In fact Unno, states that it is in one respect preferable to perform the coating in this order to prevent rust. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to apply the treatment of Seiz to its friction material at any stage of the assembly process, in order 
In addition, the subject matter in the amendment is per se obvious for the following reasons. Applicant does not disclose any criticality for the chronology of its treatment. See paragraphs 7 and 8 of the Specification, which states that Applicant’s treatment may be applied prior to assembly or, after adhesive bonding of the friction linings, with no discernable advantage to either. That is, there is no unpredictable result to this feature. See also, MPEP 2144.04 (IV)(C), which states that the selection of any order of performing the process steps is prima facie obvious in the absence of new or unexpected results. 
Still further, it is dubious whether the claim limitation at issue is germane to patentability, in any case. See MPEP 2113 (I), “Even though produc-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In applicant’s invention, the product itself is identical regardless of the order of process steps.
The various analyses are not exhaustive and are provided in the order of compact prosecution. 

Interpretation of Claims
Claim 11 recites: a “functional ether”. This phrase is not defined in the specification, and not used in the relevant art. The skilled artisan is aware of “functional groups”, which are defined as “specific groupings of atoms within molecules that have their own characteristic properties, regardless of the other atoms present in a molecule. Common examples are alcohols, amines carboxylic acids, ketones, and ethers”. It is clear that ether itself may constitute a functional group, but the skilled artisan is not apprised as to what is or is not excluded from the rubric “functional ether”, and therefore the claim will be construed broadly For instance, for the purposes of examination, “functional ether”, will be 
See just as an example previously cited US Publication 2010/0209719 (Borup), which provides the common way of usage of the term “functional” within organic chemistry. See abstract “amino-functional group”, or “epoxy-functional group”, not “functional amino”, or “functional epoxy”; this shorthand is never used in the entirety of art related to friction plates and discs with additives and surface coatings. It’s possible that the term “functional-X”, or “functionalized-X”, refer to additional “X” type of molecules outside of the common definition of “X”.
In the specification, Applicant gives examples of a non-polar residue: organic alkyl, aryl. Any element from these grouping will be considered “non-polar” for the purposes of examination, yet the broad category of non-polar may encompass other groups. 
The phrase: “is arranged for binding to an operating fluid”, is interpreted as an intended use of the disk pack and therefore it will not be necessary to cite an operating fluid in the prior art. For the purposes of examination, any nonpolar residue will be construed as being arranged for binding to an operating fluid. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN P DODD whose telephone number is (571)270-1161.  The examiner can normally be reached on 10:30-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN P DODD/Examiner, Art Unit 3655   
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655